PER CURIAM.
Appellant, Reyneldon Davis, appeals his convictions and sentences for conspiracy to traffic in cocaine and trafficking in cocaine. Davis claims the trial court erred in denying his motion to suppress cocaine seized from his rental vehicle. We agree.
The trial court improperly based its denial of the motion to suppress upon a finding of a valid stop pursuant to Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d *1092889 (1968). At oral argument, the State conceded that the seizure of the cocaine from Davis’ rental vehicle was not proper under Terry. Thus, we reverse the trial court’s order denying Davis’ motion to suppress and his convictions and sentences, and remand for a new trial. In light of our determination as to Davis’ first claim on appeal, we decline to address Davis’ additional claims.
Reversed and remanded for further proceedings consistent with this opinion.
WEBSTER, DAVIS and VAN NORTWICK, JJ„ concur.